The defendant was convicted of the offense of maintaining a disorderly house. The evidence for the State, while rather weak, authorized the verdict. The defendant introduced no evidence. He made a statement to the jury which was evidently rejected by them. The verdict having been approved by the trial judge, and no error of law appearing, this court can not interfere. The court did not err in overruling the motion for new trial which contained only the usual general grounds.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                         DECIDED APRIL 16, 1942.